Exhibit 10.2

HANSEN MEDICAL, INC.

March 3, 2014

Bruce J Barclay

Dear Bruce:

This letter (the “Agreement”) confirms the agreement between you and Hansen
Medical, Inc. (the “Company”) regarding the termination of your employment with
the Company.

1. Termination Date. Pursuant to Section 2 of the Retention Agreement entered
into between you and the Company dated May 26, 2010 (the “Retention Agreement”),
you are hereby notified that your employment is being terminated by the Company
due to an Involuntary Termination Without Cause (as defined in the Retention
Agreement). Your employment with the Company will terminate on February 28, 2014
(the “Termination Date”). By signing this Agreement, you hereby resign as a
member of the Company’s Board of Directors and as a member of the Board of
Directors of all subsidiaries of the Company and agree to sign concurrently with
this Agreement a separate resignation letter from the Board in the form attached
hereto as Exhibit A.

2. Effective Date and Revocation. You will have up to 21 days after you receive
this Agreement to review it. You and the Company agree that changes, whether
material or immaterial, that may be made to this Agreement since you were first
provided the original version of this Agreement on or about February 12, 2014,
do not restart the running of this review period, which started on the date that
you received the original version of this Agreement. You are advised to consult
an attorney of your own choosing (at your own expense) before signing this
Agreement. Furthermore, you have up to seven days after you sign this Agreement
to revoke it. If you wish to revoke this Agreement after signing it, you may do
so by delivering a letter of revocation to me. If you do not revoke this
Agreement, the eighth day after the date you sign it will be the “Effective
Date.” Because of the seven-day revocation period, no part of this Agreement,
other than your resignation from the Company’s Board of Directors and as a
member of the Board of Directors of all subsidiaries of the Company, will become
effective or enforceable until the Effective Date.

3. Salary and Vacation Pay. On the Termination Date, the Company will pay you
all of your salary earned through the Termination Date, which is equal to
$20,042.09 (less all applicable withholding taxes), and all of your accrued but
unused vacation time or PTO through the Termination Date which is equal to
$55,963.64 (less all applicable withholding taxes). Except with respect to the
reimbursement for reasonable and necessary expenses incurred by you on behalf of
the Company prior to the Termination Date, you acknowledge that the only
payments and benefits that you are entitled to receive from the Company in the
future are those specified in this Agreement.



--------------------------------------------------------------------------------

Page 2

 

4. Severance Pay. Pursuant to Section 3(b)(i) of the Retention Agreement, in
consideration for you entering into and not revoking this Agreement, the Company
shall make a lump sum severance payment to you of $481,010, less all applicable
withholding taxes, on the 10th day after the Effective Date. This amount is
equal to 12 months of your current base salary.

5. COBRA Premiums. You will receive information about your right to continue
your group health insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) after the Termination Date. In order to continue
your coverage, you must file the required election form. Pursuant to Section
3(b)(iii) of the Retention Agreement, if you sign and do not revoke this
Agreement and elect to continue group health insurance coverage, the Company
will pay the monthly premium under COBRA for you and, if applicable, for your
dependents until the earliest of: (a) the end of the period of 12 months
following the month in which the Termination Date occurs or (b) the first day of
your eligibility to participate in a comparable group health plan maintained by
a subsequent employer.

6. Equity Awards.

(a) You hold the following equity awards, including options to purchase shares
of the Company’s Common. Stock (each, an “Option” and collectively, the
“Options”) and restricted stock units (each, an “RSU” and collectively, the
“RSUs”). The Options and the RSUs will be referred to collectively as the
“Awards.” Except as noted below, each of the following Awards were granted
pursuant to the terms of the Company’s 2006 Equity Incentive Plan (the “Plan”):

 

Date of

Grant

 

Type of

Award

 

Exercise

Price Per

Share

 

Number of Shares
Vested as of the
Termination Date

 

Number of Shares
Unvested as of the
Termination Date

 

Expiration

Date

6/9/2010

  Option   $2.08   80,000   0   6/9/2017

6/9/2010

  Option1   $2.08   1,558,331   141,669   6/9/2017

3/21/2011

  Option   $1.99   40,000   0   3/20/2018

2/27/2012

  Option   $3.35   164,997   165,003   2/26/2019

11/12/2012

  Option   $2.18   100,000   100,000   11/11/2019

3/4/2013

  Option   $2.22   68,750   231,250   3/3/2020

6/9/2011

  RSU   N/A   N/A   8,340   N/A

3/18/2013

  PSU   N/A   64,1732   N/A2   N/A

 

1  Non-Plan Option

2  On February 11, 2014, the Board of Directors determined that 64,173 of the
units subject to this Award vested. The remaining 51,454 units that did not vest
were forfeited on February 11, 2014.



--------------------------------------------------------------------------------

Page 3

 

(b) Following the Termination Date, the Options, to the extent vested as of the
Termination Date, will remain exercisable for the period of time specified in
either (i) the Company’s 2006 Equity Incentive Plan (the “Plan’’) and the
applicable Stock Option Agreement or (ii) with respect to the Non-Plan Option,
the Stock Option Agreement evidencing the Non-Plan Option. Notwithstanding the
foregoing sentence, if you remain cooperative through the Termination Date with
the Company’s reasonable requests for assistance, as determined by the Company’s
Chief Executive Officer in his sole discretion, the Options (to the extent
vested as of the Termination Date) will remain exercisable for an additional 3
months beyond the period specified in the applicable Stock Option Agreement (the
“Extension”); provided, however, that in no event will the Options remain
exercisable beyond their applicable expiration dates as set forth in the
applicable Stock Option Agreement. By signing this Agreement, you acknowledge
and agree that, as a result of the Extension, any of the Options intended to
qualify as incentive stock options under Section 422 of the Internal Revenue
Code of 1986, as amended, will cease to so qualify upon the Effective Date.

(c) The 64,173 vested PSUs will be settled in accordance with their terms on the
first “permissible trading day” (as defined in the applicable PSU Agreement)
that occurs on or after the date of vesting but in any event no later than
March 15, 2015, and without regard to whether you have terminated service. The
Company currently anticipates that the 64,173 vested PSUs will settle prior to
the Termination Date.

(d) No further vesting with respect to the Awards will occur following the
Termination Date; provided, however, that if the Company is subject to a Change
in Control (as defined in the Retention Agreement) within 3 months after the
Termination Date, the unvested portion of any outstanding Awards (calculated as
of the Termination Date) will vest in accordance with such Retention Agreement.
The unvested portion of the Awards will expire immediately if a Change in
Control does not occur within 3 months after the Termination Date.

Except as set forth in this Section 6, the Stock Option Agreements governing the
Options and the Restricted Stock Unit Agreements governing the RSUs will remain
in full force and effect, and you agree to remain bound by those Agreements.

7. Tail Insurance. Contingent upon this Agreement becoming effective, the
Company will use commercially reasonable efforts to purchase a tail insurance
policy or policies (“Tail Insurance”) providing liability insurance for you for
claims that would be covered by D&O Insurance (as defined in your Indemnity
Agreement) but for the policy limits of such D&O Insurance, with such Tail
Insurance having an aggregate policy limit of not less than $5,000,000 and a
policy term of at least five years from the date you cease to be a director.

8. Release of All Claims. In consideration on for receiving the benefits
described in Paragraphs 4, 5, 6 and 7 above, to the fullest extent permitted by
law, you waive, release and promise never to assert any claims or causes of
action, whether or not now known, against the Company or its predecessors,
successors or past or present subsidiaries, stockholders, directors, officers,
employees, consultants, attorneys, agents, assigns and employee benefit plans
with respect to any matter, including (without limitation) any matter related to
your employment with the Company or the termination of that employment,
including (without limitation) claims to attorneys’ fees or costs, claims of
wrongful discharge, constructive discharge, emotional distress, defamation,
invasion of privacy, fraud, breach of contract or breach of the covenant of good
faith and fair dealing and any claims of discrimination or harassment based on
sex, age,



--------------------------------------------------------------------------------

Page 4

 

race, national origin, disability or any other basis under Title VII of the
Civil Rights Act of 1964, the California Fair Employment and Housing Act, the
Age Discrimination in Employment Act of 1967, the Americans with Disabilities
Act and all other laws and regulations relating to employment. However, this
release covers only those claims that arose prior to the execution of this
Agreement and only those claims that may be waived by applicable law. This
release does not include claims for indemnification for any third party claims
pursuant to any written indemnification agreement or policy of insurance, if
any, to which you are a party or a third party beneficiary, the Company bylaws
or under applicable law. Execution of this Agreement does not bar any claim that
arises hereafter, including (without limitation) a claim for breach of this
Agreement.

9. Waiver. You expressly waive and release any and all rights and benefits under
Section 1542 of the California Civil Code (or any analogous law of any other
state), which reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at, the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.

10. No Admission. Nothing contained in this Agreement will constitute or be
treated as an admission by you or the Company of liability, any wrongdoing or
any violation of law.

11. Other Agreements. You will remain bound by the terms of your Proprietary
Information and Inventions Agreement with the Company, which you signed on
May 26, 2010, and a copy of which is attached as Exhibit B and by your Indemnity
Agreement with the Company dated August 27, 2012, a copy of which is attached as
Exhibit C. In addition, you will remain bound by Section 5 of the Retention
Agreement. Except as expressly provided in this Agreement, this Agreement
renders null and void all prior agreements between you and the Company and
constitutes the entire agreement between you and the Company regarding the
subject matter of this Agreement. This Agreement may be modified only in a
written document signed by you and a duly authorized officer of the Company.

12. Company Property. You represent that to the best of your knowledge, you have
returned to the Company all property that belongs to the Company, including
(without limitation) copies of documents that belong to the Company and files
stored on your computer(s) that contain information belonging to the Company.

13. No Disparagement. You agree that you will never make any negative or
disparaging statements (orally or in writing) about the Company or its
directors, officers, employees, products, services or business practices, except
as required by law, and the Company shall instruct its current officers and
directors not to make any negative or disparaging statements (orally or in
writing) to any person or entity outside of the Company regarding you, except as
required by law.



--------------------------------------------------------------------------------

Page 5

 

14. Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.

15. Choice of Law. · This Agreement will be construed and interpreted in
accordance with the laws of the State of California (other than their
choice-of-law provisions).

16. Execution. This Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute one
agreement. Execution of a facsimile copy will have the same force and effect as
execution of an original, and a facsimile signature will be deemed an original
and valid signature.

Please indicate your agreement with the above terms by signing below.

 

Very truly yours, HANSEN MEDICAL, INC. By:  

/s/ Michael Eagle

Name:   Michael Eagle Title:   Chairman of the Board

I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims. I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.

 

/s/ Bruce J Barclay

Signature of Bruce J Barclay Dated: March 3, 2014



--------------------------------------------------------------------------------

EXHIBIT A

March 3, 2014

To the Board of Directors of Hansen Medical, Inc.

800 East Middlefield Road

Mountain View, California 94043

Ladies and Gentlemen:

I hereby resign as a member of the Board of Directors of Hansen Medical, Inc.
effective as of the date set forth above.

 

Sincerely,

/s/ Bruce J Barclay

Bruce J Barclay



--------------------------------------------------------------------------------

EXHIBIT B

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

INDEMNITY AGREEMENT